925 F.2d 488
288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sylvester JONES, Appellant,v.John F. NANGLE, Chief, District Court Judge, et al.
No. 90-5090.
United States Court of Appeals, District of Columbia Circuit.
Dec. 19, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause, filed November 13, 1990, and appellant's response thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order, filed March 16, 1990, be summarily affirmed.  Jones' claims as to federal appellees are subject to dismissal as frivolous under 28 U.S.C. Sec. 1915(d).  Appellant has failed to connect these parties with the violations alleged.  Appellant offers only conclusory allegations regarding their participation in a general conspiracy to deprive him of constitutional rights.    See Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C.Cir.1981) (dismissal proper where complaint alleges bare legal conclusions);  Brandon v. District of Columbia Board of Parole, 734 F.2d 56, 59 (D.C.Cir.1984) (sua sponte dismissal proper where claims lack an arguable basis in fact and law), cert. denied, 469 U.S. 1127 (1985).  See also WRIGHT & MILLER, Federal Practice and Procedure Sec. 1234 at 264 (1990) (dismissal justified where plaintiff "fails to connect defendant with alleged wrong").


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.